DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2020 has been entered.  Claims 1, 6, 7, 11, 12, and 15-17 have been amended.  Claim 20 has been cancelled.  Claims 1-19 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burge (US 2009/0226013 A1) in view of Parambil et al. (US 2014/0193133 A1).
In re Claim 1, Burge discloses an audio processing apparatus (see FIGS. 2 and 3, whereby the audio output device 2100 of FIG. 3 is substantially similar in many respects to the audio output device 2000 of FIG. 2, with one substantial difference being that the audio output device 2100 is structured to receive and perform signal processing on audio received from the audio source 900 exclusively in digital form; and see ¶¶6-10, 31, and 48), comprising:
an audio playback device configured to provide an audio output to a user when worn by the user (see FIGS. 2 and 3: Audio Output Device 2000/2100 and ¶¶17, 32, and 49-50, whereby the audio output device incorporates a casing 125 carrying at least an acoustic driver 110, an ear coupling 126 and a sensor 160. The casing 125 may further carry one or more of an amplifier 115, a power source 130, a circuit 150, a control 175 and an indicator 176. The ear coupling 126 may take any of a variety of forms meant to guide the acoustic driver 110 into close proximity to an ear, including and not limited to, a flexible skirt meant to surround an earlobe, a flexible pad meant to be positioned to overlie an ear, or a tubular projection meant to be inserted into an ear canal); and
a controller (see FIGS. 2 and 3: Circuit 150 and ¶¶35-38, 41, 45-47, and 51-52) configured to
determine that an off-ear event has occurred indicating that the user is no longer wearing the audio processing apparatus (see ¶¶21, 35, and 50),
identify a time corresponding to the off-ear event (see ¶¶22-23, 28, 41, 46, and 51-52),
pause the audio output at a first playback position within the audio output responsive to determining the off-ear event has occurred (see ¶¶23-26, 41-44, and 51-52), and
calculate a new playback position within the audio output by rewinding the audio output from the first playback position (see ¶¶23-26, 41-44, 46 and 51-52).
Burge further discloses that a control 175 may be provided to allow the user to specify a manufacturer, model, frequency, remote command set or other characteristic of the audio source 900 to thereby select protocols, timings, etc., by which the audio output device 2000 signals the audio source 900 (see ¶¶28, 46, and 51).  
To that end, Burge fully enables the claimed invention as set forth above but fails to explicitly teach the controller configured to: determine a non-zero time delay between the time corresponding to the off-ear event and a time at which the controller paused the audio output, and calculate a new playback position within the audio output by rewinding the audio output by the non-zero time delay from the first playback position.
(see ¶¶8, 9-22, and 23-25).
In this way, Parambil teaches a controller (see FIG. 1: Controller 180 and ¶98) configured to:
determine a non-zero time delay between the time corresponding to the off-ear event and a time at which the controller paused the audio output (see FIG. 4 and ¶¶154-169, by way of S120), and 
calculate a new playback position within the audio output by rewinding the audio output by the non-zero time delay from the first playback position (see FIG. 4 and ¶¶154-169, by way of S130; see also FIG. 9 and ¶¶185-187).
Based on the foregoing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Burge’s audio processing apparatus by incorporating the pause control method of Parambil’s controller as it amounts to nothing more than routine experimentation while yielding predictable results.  At least one motivation would have been to enhance the user's convenience (see Parambil, ¶¶8 and 169).
In re Claim 2, Burge discloses wherein the controller is further configured to: 
determine that an on-ear event has occurred indicating that the user is wearing the audio processing apparatus (see ¶¶23 and 41); and 
cause the audio playback device to resume playback of the audio output to the user starting from the new playback position within the audio output (Id., and see ¶¶24-26 and 42-44).
In re Claim 3, Burge discloses wherein the controller is configured to determine that the off-ear event has occurred based at least in part on a metric corresponding to the off-ear event crossing at least one confidence threshold (see ¶¶21-22 and 35, via proximity).
In re Claim 4, Burge discloses wherein the audio playback device includes the controller (see Figs. 2 and 3).
In re Claim 5, Burge discloses wherein the audio playback device is a headset or an earbud (see Figs. 2-3 and 4-6; and see ¶17).
Claim 6 essentially recites the same limitations as claim 1 and is rejected for similar reasons. Therefore, Burge in view of Parambil makes obvious all limitations of the claim.
Claim 7 essentially recites the same limitations as claim 3 and is rejected for similar reasons. Therefore, Burge in view of Parambil makes obvious all limitations of the claim.
In re Claim 8, Burge discloses wherein the new playback position within the audio output is based at least in part on the first confidence threshold (see ¶¶10 and 35).
In re Claim 9, Burge discloses wherein calculating the new playback position within the audio output is further based at least in part on a predetermined period of time (see ¶¶10 and 35; and see ¶¶23-26 and 41-42).
In re Claim 10, Burge discloses wherein the predetermined period of time is between 1-5 seconds (see ¶¶25-26 and 41-42).
In re Claim 11, Burge discloses wherein the determining that the off-ear event has occurred further includes the metric corresponding to the off-ear event crossing a second confidence threshold (see ¶¶10 and 35).
In re Claim 12, Parambil teaches wherein the non-zero time delay is calculated based on a difference in time between the metric crossing the first confidence threshold and the metric crossing the second confidence threshold (see ¶¶154-169; and see ¶¶185-187).
In re Claim 13, Burge discloses wherein the audio device is a headset and the off-ear event includes the user removing the headset from the user's head (see Figs. 4-6 and ¶¶17, 21, 35, and 50).
In re Claim 14, Burge discloses wherein the audio device is an earbud and the off-ear event includes the user removing the earbud from the user's ear (see Figs. 4-6 and ¶¶17, 21, 35, and 50).
Claim 15 essentially recites the same limitations as claim 2 and is rejected for similar reasons. Therefore, Burge in view of Parambil makes obvious all limitations of the claim.
In re Claim 16, Burge discloses wherein the determining that the on-ear event has occurred includes a metric corresponding to the on-ear event crossing a first confidence threshold (see ¶¶10 and 35).
In re Claim 17, Burge discloses wherein the determining that the on-ear event has occurred further includes the metric corresponding to the on-ear event crossing a second confidence threshold (see ¶¶10 and 35).
In re Claim 18, Burge discloses wherein the audio device is a headset and the on-ear event includes the user positioning the headset back onto the user's head (see Figs. 4-6 and ¶¶17, 21, 35, and 50).
In re Claim 19, Burge discloses wherein the audio device is an earbud and the on-ear event includes the user positioning the earbud back onto the user's ear (see Figs. 4-6 and ¶¶17, 21, 35, and 50).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner has detailed above the manner in which the prior art enables the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L ELJAIEK whose telephone number is (571)272-5474.  The examiner can normally be reached on Monday-Thursday, 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUC M NGUYEN can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/ALEXANDER L. ELJAIEK/
Examiner
Art Unit 2651



/DUC NGUYEN/               Supervisory Patent Examiner, Art Unit 2651